PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/515,218
Filing Date: 29 Mar 2017
Appellant(s): Bendet, Ori



Timothy B. Kang, Registration No. 46,423 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 12, 2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
For claim 1: 
The appellant argues as below [Appeal Brief: page 7, 2nd paragraph – page 8, 1st full paragraph]: 
In setting forth the rejection of independent claim 1, the Examiner asserts that Ioannou discloses the features recited above, in Fig. 4A and paragraphs [0073] and [0067], Final Office Action, page 3.
In Fig. 4A and paragraphs [0073] and [0067], Ioannou generally discusses creating a relationship table 752 shown in Fig. 7 that includes a mapping between components selected from one level, such as the “Business Requirements” level, and components selected from another level, such as the “Functional Design” level. For instance, the relationship table 752 in Fig. 7 shows that component #1 in the “Business Requirement Components” column is mapped to components #1, #2, and #3 in the “Functional Specification Components” column because component #1 in the “Business Requirements” level was selected and components #1, #2, and #3 in the “Functional Design” level were selected.
As such, in Ioannou, when a component in a first level is selected and components in a second level are selected, Ioannou creates a link from the component in the first level to the components in the second level. However, Ioannou does not disclose what happens when a component in the first level is selected but no components in the second level are selected. Specifically, when a component in the first level is selected and no components in the second level are selected, Ioannou does not create a link between the component selected in the first level and the entirety of components in the second level. For instance, in Ioannou, when a component in the “Business Requirements” level is selected and no components in the “Functional Design” level are selected, Ioannou does not create a link between the component selected in the “Business Requirements” level and all of the components in the “Functional Design” level. Therefore, Ioannou fails to teach or suggest, “in response to the selection of the entity in the hierarchical representation of entities and no portion of the document was selected, creating, by the processor, a link between the selected entity in the hierarchical representation of entities and an entirety of the document,” as recited in independent claim 1. 
For at least the foregoing reasons, Ioannou fails to teach each and every feature of independent claim 1 and thus cannot anticipate this claim. It is thus respectfully requested that the rejection of independent claim 1 be reversed, and this claim be allowed.
The observation that loannou does not disclose the case where in response to the selection of the entity in the hierarchical representation of entities and no portion of the document was selected, creating, by the processor, a link between the selected entity in the hierarchical representation of entities and an entirety of the document is incorrect. At least in figure 4A, loannou clearly illustrates that Functional design is connected to entire Business Requirements, and in paragraphs 0073, 0067, he discloses that creation of the links between portions requires specific selection of the portions. In other words, a link between the selected entity in the hierarchical representation of entities and an entirety of the document was created when no particular portion of the document was selected.
For the rest of the claims: 
There is no other new line of arguments.





Respectfully submitted,

/Anita D. Chaudhuri/
Examiner, Art Unit 2173



Conferees:
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173             


/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                                                                                                                                                                                                                   




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.